Citation Nr: 0518723	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
Missouri



THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel










INTRODUCTION

The veteran served on active duty from May 1967 to June 1969 
followed by over 19 years of National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Columbia, Missouri.  The veteran failed to appear at a 
hearing scheduled before a Board Judge in March 2004.  No 
explanation for failing to appear was provided.


FINDINGS OF FACT

1.  The veteran filed his Application for Health Benefits for 
enrollment and access to the VA medical care benefits package 
in February 2003, and he is a nonservice-connected veteran 
with no other special eligibility attributes that might 
qualify him for an improved priority group enrollment.

2.  The financial information provided indicated that his 
income is above the VA means test threshold and the HUD 
geographic index.


CONCLUSIONS OF LAW

1. The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2004).

2. The criteria for enrollment in, and access to, VA medical 
care benefits are not met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

The Board notes that the duty-to-assist provisions of the 
VCAA are not applicable in this case.  As explained in 
greater detail below, the facts of the case clearly 
demonstrate that veteran does not meet the statutory 
requirements for enrollment eligibility.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

Analysis

In this case, the essential facts are not in dispute.  The 
veteran filed his Application for Health Benefits, VA Form 
10-10EZ, at the VA Medical Center in February 2003.  The 
veteran included all his financial information as part of 
the required income-based means test.  The veteran does not 
contend that the information he provided in his application 
was incorrect.  The Form 10-10EZ also indicated that the 
veteran was married with no dependents.  He reported in his 
application that he had an annual income from employment of 
$25,008 along with $15,492 in annual income from annuity.  
Spousal annual income was listed as $26,343.15.  The veteran 
also indicated that they paid $10,000 in nonreimbursed 
medical expenses the prior year.  Based on this information, 
the veteran was assigned to Priority Group 8 and VAMC 
determined that he was not eligible for VA medical care.  
VAMC noted that the Secretary had determined that enrollment 
of Priority Group 8 veterans had been suspended for those 
who applied for care on or after January 17, 2003.

Applicable law provides that the Secretary shall manage the 
enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 
percent or 40 percent; (3) veterans who are former prisoners 
of war; veterans with service-connected disabilities rated 
10 percent or 20 percent; (4) veterans who are in receipt of 
increased pension based on a need of regular aid and 
attendance or by reason of being permanently housebound and 
other veterans who are catastrophically disabled; (5) 
veterans who are unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a); (6) all 
other veterans eligible for hospital care, medical services, 
and nursing home care under 38 U.S.C.A. § 1719(a)(2); and, 
(7) veterans described in 38 U.S.C.A. § 1710(a)(3).  
38 U.S.C.A. § 1705(a).  

Effective October 2, 2002, section 202(a) of Public Law 107- 
135 (115 Stat. 2457), provides: (a) Priority of Enrollment 
in Patient Enrollment System. Section 1705(a) is amended by 
striking paragraph (7) and inserting the following new 
paragraphs.  (7) Veterans described in section 1710(a)(3) of 
this title who are eligible for treatment as a low income 
family under section 3(b) of the United States Housing Act 
of 1937; and (8) Veterans described in section 1710(a)(3) of 
this title who are not covered by paragraph (7).  
38 U.S.C.A. § 1705(a) (West 2002).

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
health care programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. § 1706(a).

In the case of a veteran who is not described in paragraphs 
(1) and (2), the Secretary may, to the extent resources and 
facilities are available, furnish hospital care, medical 
services, and nursing home care which the Secretary 
determines to be needed.  38 U.S.C.A. § 1710(a)(3).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the 'medical benefits' package set forth in 
38 C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to 
be enrolled must apply by submitting a VA Form 10-10EZ to a 
VA medical facility.  38 C.F.R. § 17.36(d)(1).  The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority.  See 
38 C.F.R. § 1736(a)(1)-(a)(8).

The latter category is further prioritized into the 
following subcategories: (i) Noncompensable zero percent 
service-connected veterans who are in an enrolled status on 
a specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (ii) Nonservice-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
Noncompensable zero percent service-connected veterans not 
included in paragraph (b)(8)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(a)(8).

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may 
revise this determination by further amending paragraph 
(c)(2) of this section.  38 C.F.R. § 17.36(c)(1).

The law also provides that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003, except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date are not eligible to be enrolled. 38 C.F.R. 
§ 17.36(c)(2); 68 Fed. Reg. No. 12, 2670- 2673. (emphasis 
added).

The Board finds that the veteran is not eligible to enroll 
for VA health care benefits as a matter of law.  The 
criteria for eligibility to enroll for VA health care 
benefits are listed in 38 C.F.R. § 17.36 (2004), as noted 
above.  These criteria divide eligible applicants into eight 
priority groups.  The record shows that the veteran was not 
service-connected for any disability, and thus he does not 
meet the eligibility criteria for priority groups one or 
two.  The veteran does not assert, and the record does not 
show that he was a prisoner of war, that he was awarded the 
Purple Heart, or that he was retired from the military due 
to disability.  Further, the record does not show that the 
veteran received disability compensation under 38 U.S.C.A. 
§ 1151, that his entitlement to receive disability 
compensation was suspended pursuant to 38 U.S.C.A. § 1151, 
or that his entitlement to disability compensation was 
suspended because of the receipt of military retired pay.  
Thus, he does not meet the eligibility criteria for priority 
group three.  The record does not show that the veteran 
received increased pension based on his need for regular aid 
and attendance or by reason of being permanently housebound 
or that he was catastrophically disabled, and thus he does 
not meet the eligibility criteria for priority group four.  

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he 
is in receipt of pension under section 1521 of Title 38, or 
if his attributable income (and net worth) is not greater 
than the amount set forth in subsection (b). See 38 U.S.C.A. 
§§ 1503, 1522, 1722.  The record does not show that the 
veteran has been approved under title XIX of the Social 
Security Act, nor does it show that he is in receipt of 
pension under section 1521.  Regarding the third eligibility 
criteria for this priority category, the income threshold is 
updated annually.  The veteran's income and net worth 
exceeded this amount.  Thus, the veteran does not meet the 
eligibility criteria for priority group five.

The record also indicates that he is not a veteran of the 
Persian Gulf War and is therefore, not asserting chronic 
multisymptoms as listed in 38 C.F.R. § 3.317 for priority 
group six.  

The veteran would be eligible under priority group seven if 
he agreed to pay the applicable copayment and if his income 
for the previous year, 2002, constituted low income under 
the geographical income limits established by the United 
States Department of Housing and Urban Development for the 
fiscal year that ended on September 30 of 2002.  For 
Columbia, Missouri in 2002, low income under the 
geographical income limit was $13,700 for two persons.  In 
2003, the limit was $14,250.  In 2004, the limit was 
$14,900.  Here, assuming the veteran agreed to pay the 
applicable copayment, his financial information indicated 
that his income minus expenses greatly exceeded the VA means 
test threshold and the HUD geographic index.  Thus, the 
veteran does not meet the eligibility criteria for priority 
group seven.

If the veteran had filed his application prior to January 
17, 2003 and agreed to pay the applicable copayment, he 
would have been eligible under priority group eight. 
However, the veteran did not file his application until 
February 2003.  

In his notice of disagreement, the veteran contended that he 
is entitled to medical benefits as a veteran.  He 
essentially asserted that the medical expenses for his 
illnesses and his wife's illnesses are placing them in 
financial hardship.  Furthermore, he asserted that he was 
not notified of the eligibility requirement for medical 
enrollment.  As explained above, the veteran did not meet 
the criteria for priority groups 1 through 7.  VAMC then 
appropriately placed the veteran in Priority Group 8 for 
determining entitlement to enrollment in, and access to, VA 
medical care benefits.  Notice to the veteran, and all other 
veterans, were provided when VA Secretary placed notice in 
the Federal Register (Vol. 68, No.12, pages 2670-2673) of 
the decision to suspend enrollment of Priority Group 8 
veteran who apply for care on or after January 17, 2003.  
While the Board sympathizes with the veteran's position and 
situation, he is not eligible for enrollment at this time.  
The laws and regulations are clear in this matter and the 
Board is compelled to deny the claim.  

In sum, because the veteran has not stated a claim for which 
relief can be granted with regard to exemption from the 
eligibility assessment (means testing) for VA medical 
treatment purposes, his appeal must be denied.  See Sabonis, 
supra.  Moreover, because the law, rather than the facts in 
this case, is controlling, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.  If the veteran's 
financial position changes in the future so that he meets 
priority group 7 status, he is encouraged to apply.  


ORDER

Eligibility to enroll for VA health care benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


